Citation Nr: 1101213	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-31 023	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent prior to April 6, 2010, and a disability rating greater 
than 20 percent beginning April 6, 2010, for degenerative disc 
disease of the lower lumbar spine.

2.  Entitlement to an initial compensable disability rating prior 
to May 5, 2009, and a disability rating greater than 10 percent 
beginning May 5, 2009, for right knee meniscal tear, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which granted service connection and assigned initial 
disability ratings for degenerative disc disease of the lower 
lumbar spine (10 percent) and right knee meniscal tear, status 
post arthroscopy (noncompensable), effective December 13, 2006.  
The case was subsequently transferred to the RO in Oakland, 
California.  

By rating decision dated in July 2009, the RO increased the 
rating for right knee meniscal tear, status post arthroscopy from 
noncompensable to 10 percent, effective May 5, 2009.  By rating 
decision dated in May 2010, the RO increased the rating for 
degenerative disc disease of the lower lumbar spine from 10 to 20 
percent, effective April 6, 2010.  

In a June 2009 statement of the case (SOC), the RO addressed the 
issue of entitlement to an earlier effective date for the 
assignment of the 10 percent rating for the right knee 
disability.  However, because the Veteran's appeal originated 
from the July 2007 rating decision that granted service 
connection, he is actually appealing the original assignment of a 
disability evaluation following an award of service connection.  
Thus, the claim actually involves the propriety of the initial 
disability rating assigned during the entire appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings 
appropriate also in cases where the appeal was not as to the 
initial rating assigned after service connection is established). 

The Veteran's ratings were increased during the course of the 
appeal; however, the claims for higher ratings for both the back 
and the right knee remain before the Board because the staged 
ratings assigned for the periods remain less that the maximum 
available benefit awardable for each period.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, the issues on appeal do not include 
the question of entitlement to earlier effective dates for the 
ratings assigned subsequent to the initial rating action on 
appeal.  The claims are as noted on the title page.  


FINDINGS OF FACT

1.  Prior to April 6, 2010, the Veteran's degenerative disc 
disease of the lower lumbar spine was manifested by forward 
flexion of the thoracolumbar spine to greater than 60 degrees, 
with combined range of motion greater than 120 degrees.  There 
was no evidence of incapacitating episodes.  

2.  Beginning April 6, 2010 the Veteran's degenerative disc 
disease of the lower lumbar spine, even with consideration of the 
Veteran's complaints of pain, has not caused forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  There is no 
evidence of incapacitating episodes.  

3.  Prior to May 5, 2009, the Veteran's right knee meniscal tear, 
status post arthroscopy was manifested by subjective complaints 
of pain and objective findings of no loss of motion.  There is no 
evidence of instability, ankylosis of the knee, or dislocated 
semilunar cartilage with frequent episodes of "locking," and 
effusion into the joint.  

4.  Beginning May 5, 2009, the Veteran's right knee meniscal 
tear, status post arthroscopy has been manifested by subjective 
complaints of pain and objective findings of loss of motion from 
0 to 120 degrees.  There is no evidence of instability, ankylosis 
of the knee ,or dislocated semilunar cartilage with frequent 
episodes of "locking," and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 
percent for degenerative disc disease of the lower lumbar spine 
prior to April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 
5242 (2010).

2.  The criteria for a disability rating greater than 20 percent 
for degenerative disc disease of the lower lumbar spine beginning 
April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 5242 
(2010).

3.  The criteria for an initial compensable disability rating for 
right knee meniscal tear, status post arthroscopy prior to May 5, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5260 (2010).

4.  The criteria for a disability rating greater than 10 percent 
for right knee meniscal tear, status post arthroscopy beginning 
May 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected degenerative disc disease of the lower lumbar spine and 
right knee meniscal tear, status post arthroscopy are more 
disabling than evaluated both prior to and beginning May 5, 2009 
for the right knee and April 6, 2010 for the lumbar spine.  

Service treatment records show several complaints of pain 
regarding the lumbar spine and right knee.  Significantly, the 
Veteran underwent right knee arthroscopy and partial meniscectomy 
in January 1996.  The Veteran filed a claim for service 
connection for the low back and right knee on December 13, 2006 
and by rating decision dated in July 2007 the RO granted service 
connection for the above cited disorders.  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson, 12 Vet. App. at 
119.  In order to evaluate the level of disability and any 
changes in severity, it is necessary to consider the complete 
medical history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative 
arthritis is to be evaluated based on the limitation of motion of 
the joint.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  If the joint is affected by limitation of 
motion but the limitation of motion is non-compensable under the 
appropriate diagnostic code, a 10 percent rating applies for each 
such group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with occasionally 
incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  

Analysis

1.  Degenerative disc disease of the lower lumbar spine

The RO has rated the Veteran's degenerative disc disease of the 
lower lumbar spine under the General Rating Formula for Diseases 
and Injuries of the spine.  Under 38 C.F.R. § 4.71a, DC 5242, a 
100 percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Intervertebral disc syndrome (considered under DC 5243) is to be 
evaluated either under the general rating formula for diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243, a 10 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 20 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    


Evidence relevant to the level of severity of the Veteran's 
degenerative disc disease of the lower lumbar spine includes VA 
examinations dated in May 2007 and April 2010.  During the May 
2007 examination the Veteran denied any specific low back 
injuries during service, but believed that the nature of the work 
packing parachutes led him to develop a low back disorder over 
the years.  

At the time of the examination, he only complained of 
intermittent flare-ups of his back pain and denied daily low back 
pain.  He estimated that his back would be sore and stiff, 
primarily on the right side, one week each month.  He complained 
of weakness and stiffness in his back but denied swelling, heat, 
redness, true instability, and locking.  He complained of fatigue 
and lack of endurance.  He said that his back will pop 
intermittently.  Precipitating factors for his low back pain were 
standing and sitting for over 30 minutes and lifting over 20 to 
30 pounds from the ground.  He had to bend his knees and hold his 
back straight.  He could lift heavier weights if he was standing 
at his parachute bench and lifting from waist level.  Sleeping in 
the wrong position also caused back problems.  Alleviating 
factors and treatments included heat compresses, home exercises 
that he learned to do in physical therapy while in the military, 
stretching, sleeping with a pillow under his knees, and Motrin 
occasionally.  He did not use assistive devices.  He had never 
been told that he had arthritis of the spine but had been told 
that he has degenerative disk disease.  

The Veteran experienced intermittent flare-ups of back pain and 
would simply avoid moving his back during those times.  He had 
never had back surgery and never had a back dislocation.  The 
Veteran was currently working full time.  He was working with no 
restrictions due to his back pain.  However, he had to work very 
carefully.  With regard to the affects of his condition on his 
daily activities the Veteran reported that his back tired easily.  
He had difficulty raking leaves, weeding, digging holes, and 
moving boxes.  He reported that any heavy lifting he had to do 
was thought out carefully.  He did short bursts of work on five 
acres and his son helped him.  He hired out very heavy stuff.  He 
had no radicular pain to the lower extremities.  He also had zero 
incapacitating episodes defined as a period of acute signs and 
symptoms due to intervertebral disk syndrome that required bed 
rest prescribed by a physician and treatment by a physician.  


Physical examination of the thoracolumbar spine revealed no 
tenderness to palpation of the thoracal lumbar spinous process or 
paravertebral musculature.  Range of motion of the thoracal 
lumbar spine was as follows: forward flexion from 0 to 65 
degrees; extension from 0 to 20 degrees; lateral flexion from 0 
to 30 degrees, bilateral; and lateral rotation from 0 to 40 
degrees, bilateral.  The Veteran complained of some discomfort 
with forward flexion from 20 to 65 degrees.  Straight leg raises 
were negative to 85 degrees bilaterally in the recumbent position 
and Lasegue tests were negative.  X-ray examination revealed an 
impression of degenerative disc disease of the lower lumbar 
spine.  The diagnosis was degenerative disk disease of the lumbar 
spine.  The examiner noted that there was no diagnosis of 
ankylosing spondylitis; the Veteran simply had a positive genetic 
marker for the potential development of that condition. 

Regarding the DeLuca criteria the examiner commented that the 
Veteran experienced a 0 degree loss of range of motion due to 
pain on repetitive use based on three repetitions.  There was no 
true fatigability, weakness, and lack of endurance or 
incoordination in the Veteran's lumbosacral spine.  Pain on 
repetitive use was the primary functional impact on the Veteran's 
lumbosacral spine.

During an April 2010 VA examination, the examiner noted the 
Veteran's history of complaints and treatment during service.  At 
the current examination, the Veteran reported that for the last 
six to eight months he had been noticing a "pop" when he 
straightened up and began experiencing pain going down his right 
leg on the outside to the bottom of all toes.  There was no 
history of hospitalization or surgery.  There was no urinary 
incontinence, urinary urgency, urinary retention requiring 
catheterization, urinary frequency, nocturia, fecal incontinence, 
obstipation, erectile dysfunction, weakness, falls, or 
unsteadiness.  There were complaints of numbness and 
paresthesias.  There was a history of fatigue, decreased motion, 
stiffness, and weakness but no history of spasms or pain.  There 
were no flare-ups of the spine disorder and no incapacitating 
episode of spine disease.  Inspection of the spine was normal 
with no abnormal spine curvatures.  There were no objective 
abnormalities of cervical sacrospinalis but there were objective 
abnormalities of thoracic sacrospinalis.  Motor examination 
revealed either active movement against full resistance or active 
movement against some resistance.  Sensory examination was normal 
to impaired.  Detailed reflex examination was normal.  

Range of motion testing of the lumbar spine revealed the 
following:  flexion from 0 to 60 degrees; extension from 0 to 20 
degrees; left lateral flexion from 0 to 30 degrees; left lateral 
rotation from 0 to 75 degrees; right lateral flexion from 0 to 20 
degrees; and right lateral rotation from 0 to 75 degrees.  There 
was objective evidence of pain on range of motion and objective 
evidence of pain following repetitive motion.  However, the 
examiner noted there was no additional limitation after three 
repetitions of range of motion.  Lasegue's sign was positive on 
the right.  

It was noted that the Veteran was employed fulltime as a fabric 
worker and had lost less than one week of work during the past 12 
months due to his back disorder.  The impression was degenerative 
disk disease of the low back.  The examiner indicated that the 
Veteran's back disorder resulted in significant effects on his 
usual occupation.  For instance, the Veteran was assigned 
different duties at work due to his back disorder and experienced 
increased absenteeism.  His back disorder also resulted in 
decreased mobility, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, decreased strength of the lower 
extremity, and pain.  There were also effects on his usual daily 
activities which either affected the Veteran mildly or prevented 
the Veteran from the activities altogether.  

There are two periods of time at issue: prior to April 6, 2010, 
during which the Veteran's low back was assigned a 10 percent 
disability rating; and after April 6, 2010, when the 20 percent 
rating was assigned.  The Board will consider the proper 
evaluation to be assigned for both time periods.  Fenderson, 
supra.

a.	 Prior to April 6, 2010

Given the evidence of record, the Board finds that an initial 
disability rating greater than 10 percent is not warranted for 
the Veteran's degenerative disc disease of the lower lumbar spine 
prior to April 6, 2010 under the schedular criteria.  The 
Veteran's range of motion did not meet the criteria for a 20 
percent rating under DC 5242 prior to April 6, 2010 as his 
forward flexion was greater than 60 degrees, both with pain and 
without pain.  During the May 2007 VA examination, the Veteran 
reportedly had 65 degrees of flexion.  Further, combined range of 
motion was greater than 120 degrees.  There is also no evidence 
of any incapacitating episodes relating to intervertebral disc 
syndrome during the past 12 months.  During the May 2007 VA 
examination the Veteran specifically denied any such 
incapacitating episodes.  Thus, an initial disability rating 
greater than 10 percent under either DC 5242 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to the 
Veteran's back disorder.   

The Board also finds that an initial disability rating greater 
than 10 percent prior to April 6, 2010, is not warranted for the 
Veteran's low back disorder under DeLuca.  While the May 2007 VA 
examiner noted discomfort with forward flexion from 20 to 65 
degrees, the May 2007 VA examiner also wrote that the Veteran 
experienced a 0 degree loss of range of motion due to pain on 
repetitive use based on three repetitions.  There was no true 
fatigability, weakness, and lack of endurance or incoordination 
in the Veteran's lumbosacral spine.  Pain on repetitive use was 
the primary functional impact on the Veteran's lumbosacral spine.  
As such, the evidence does not warrant a higher rating pursuant 
to DeLuca.

b.	Beginning April 6, 2010

Given the evidence of record, the Board finds that a disability 
rating greater than 20 percent is not warranted for the Veteran's 
degenerative disc disease of the lower lumbar spine prior to 
April 6, 2010 under the schedular criteria.  The Veteran's 
demonstrated range of motion does not meet the criteria for the 
next higher, 40 percent, rating under DC 5242 as his forward 
flexion is greater than 30 degrees, both with pain and without 
pain, and there is no evidence of favorable ankylosis of the 
entire thoracolumbar spine.  During the April 2010 VA 
examination, the Veteran reportedly had 60 degrees of flexion.  
There is also no evidence of any incapacitating episodes relating 
to intervertebral disc syndrome during the past 12 months.  
During the April 2010 VA examination the Veteran did not report 
any such episodes.  Thus, a disability rating greater than 20 
percent under either DC 5242 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's back 
disorder.   

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's low back disorder 
under DeLuca.  While the April 2010 VA examiner noted pain on 
range of motion and objective evidence of pain following 
repetitive motion, there was no additional limitation after three 
repetitions of range of motion.  

As to whether the Veteran is entitled to a separate compensable 
disability rating for any associated neurological disability the 
Board notes that the Veteran has not been diagnosed with a 
separate neurological disorder related to his service-connected 
back disorder.  As above, the May 2007 and April 2010 VA 
examiners found no evidence of radiculopathy on neurological 
examination.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate injuries 
to the spine, consideration of other diagnostic codes for 
evaluating the disability is not appropriate.  See 38 C.F.R. § 
4.20.  Accordingly, the Board finds that the disability ratings 
assigned in this case are appropriate and that the degree of 
impairment resulting from the degenerative disc disease of the 
lower lumbar spine in this case does not more nearly approximate 
the next higher rating.  

	2.  Right knee

In the initial grant of service connection, the RO evaluated the 
Veteran's right knee condition under DC 5257, which pertains to 
recurrent subluxation or lateral instability.  In the July 2009 
rating decision, the RO increased the rating but did so with 
consideration of 38 C.F.R. § 4.71a, DCs 5299-5260.  Pursuant to 
38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first the 
numbers of the most closely related body part and "99."  This 
hyphenated diagnostic code may be read to indicate that the 
service-connected disorder is rated as if the residual condition 
is limitation of flexion of the knee under Diagnostic Code 5260. 

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  When however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 
addresses limitation of flexion of the leg.  Flexion limited to 
60 degrees warrants a noncompensable (0 percent) rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned 
for slight recurrent subluxation or lateral instability.  A 20 
percent rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is assigned 
under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003. VAOPGCPREC 
23-97 (1997). 

Evidence relevant to the level of severity of the Veteran's right 
knee meniscal tear, status post arthroscopy includes VA 
examinations dated in May 2007, May 2009, and April 2010.  During 
the May 2007 examination the Veteran indicated that he was 
unaware how he came to have a meniscus tear of the right knee.  
He indicated that he used to play a lot of basketball and 
softball and his knees would be sore after doing that.  In the 
late 1980s his right knee started to lock up.  He was treated 
conservatively.  It got better for a while.  He then had an 
arthrogram which showed a meniscal tear and was, again, treated 
conservatively.  He eventually had a scope at Hill Air Force Base 
in the mid 1990s.  His right knee was markedly improved after the 
arthroscopy.  He said he did not have very many problems with the 
knee now and said that it was occasionally sore and stiff.  The 
typical amount of pain was 0 when the knee bothered him.  Pain 
level was at a 2/10.  He had no flare-ups.  He believed, overall, 
that his knee was weaker than it used to be.  He experienced a 
little swelling and heat periodically but denied stiffness, 
instability, locking, fatigue, or lack of endurance.  
Precipitating factors for knee pain were an accident misstep and 
long stair climbs.  Alleviating factors were Motrin and avoiding 
activities known for causing problems.  With regard to 
treatments, the Veteran indicated that he simply was careful and 
occasionally took Motrin.  He did not use a knee brace and had 
never been told that he had arthritis.  About once a week he 
would get mild discomfort in the knee lasting about a week.  He 
had no additional limitation of motion with the flare-up of pain.  
The Veteran had a knee arthroscopy done in 1995 and had never had 
a true knee dislocation.  At the time of the examination the 
Veteran was working full-time and with no restrictions due to his 
pain and injury.  The affect of the knee condition on his usual 
occupation was none, although, he found it difficult to stand for 
long periods of time.  Affects of the condition on his daily 
activities were that he had to quit jogging as jogging really 
inflamed and irritated the knee.  

Physical examination of the lower extremities revealed normal 
muscle bulk and tone.  The bilateral knees had a normal painless 
range of motion without heat, redness of soft tissue, or 
swelling.  There was no ligament laxity of either knee.  The 
knees were without instability.  X-ray examination of the right 
knee revealed small circular calcification but was otherwise 
normal.  The impression was right knee meniscal tear, status post 
arthroscopy.  

Regarding the DeLuca criteria the examiner wrote that the Veteran 
experienced a 0 degree additional loss of range of motion due to 
pain on repetitive use based on three repetitions.  There was no 
true fatigability, weakness, and lack of endurance or 
incoordination of the Veteran's right knee.  Pain on repetitive 
when pain was present was the primary functional impact on the 
Veteran's right knee.

During a May 2009 VA examination it was noted that a right knee 
arthrogram in August 1987 revealed a lateral meniscus tear.  
There was an arthroscopic partial meniscectomy in January 1996, 
approximately eight years after the twisting injury.  In March 
2004 the Veteran was seen for right knee pain for the past 60 
days.  The knee swelled after running.  The Veteran was treating 
the knee with Celebrex.  

At the time of the May 2009 VA examination the Veteran denied 
deformity, giving way, instability, stiffness, weakness, and 
incoordination of the right knee.  He did complain of pain 
however.  There were no episodes of dislocation of subluxation, 
locking episodes, effusions, or symptoms of inflammation.  The 
condition did not affect the motion of the joint and there were 
no flare-ups of joint disease.  

Upon physical examination the examiner noted that the Veteran's 
weight-bearing joint was affected but that his gait was normal.  
There was no loss of bone and no inflammatory arthritis.  There 
were no bumps consistent with Osgood-Schlatter's disease, no 
crepitation, and no mass behind the knee.  There was also no 
clicks or snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  

Range of motion testing of the right knee was 0 to 140 degrees 
(which the examiner characterized as normal) and there was 
evidence of pain following repetitive motion but no additional 
limitations after three repetitions of range of motion.  There 
was no joint ankylosis.  

With regard to the Veteran's employment history, the Veteran 
indicated that he was employed full-time as a fabric worker.  He 
indicated that he lost less than one week of work in the last 
year due or illness.  The diagnosis was degenerative joints 
disease of the right knee with no effect on usual occupation on 
no effect on usual daily activities.  

During an April 2010 VA examination, the Veteran denied 
deformity, giving way, and incoordination of the right knee.  
However, he did complain of instability, pain, stiffness, 
weakness, and incoordination.  There were no episodes of 
dislocation of subluxation, locking episodes, or effusions.  
There were complaints of  symptoms of inflammation, specifically 
tenderness.  The condition did not affect the motion of the joint 
and there were no flare-ups of joint disease.  The Veteran was 
able to stand more than one hour but less than three hours.  He 
was able to walk more than 1/4 mile but less than one mile.  The 
Veteran did not use an assistive device.    

Upon physical examination, the examiner noted that the Veteran's 
weight-bearing joint was affected and that his gait was antalgic.  
There was no loss of bone and no inflammatory arthritis.  There 
were no bumps consistent with Osgood-Schlatter's disease, no 
crepitation, and no mass behind the knee.  There was also no 
grinding, instability, patellar abnormality, meniscus 
abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  There were clicks or snaps. 

Range of motion testing of the right knee was 0 to 120 degrees 
and the examiner noted that there was no objective evidence of 
pain on active motion.  There was no evidence of pain following 
repetitive motion and no additional limitations after three 
repetitions of range of motion.  There was no joint ankylosis.  

With regard to the veteran's employment history, the Veteran 
indicated that he was employed full-time as a fabric worker.  He 
indicated that he lost less than one week of work in the last 
year dur or illness.  The diagnosis was degenerative joints 
disease of the right knee with no effect on usual occupation on 
no effect on usual daily activities.  

There are two periods of time at issue here: prior to May 5, 2009 
during which the RO has assigned a noncompensable disability; and 
from May 5, 2009 to the present during which the RO assigned a 
rating of 10 percent.  The Board will consider the proper 
evaluation to be assigned for both time periods, pursuant to the 
Court's holding in Fenderson.

a.	Prior to May 5, 2009

Given the evidence of record, the Board finds that an initial 
compensable disability rating is not warranted for the Veteran's 
right knee meniscal tear, status post arthroscopy prior to May 5, 
2009 under the schedular criteria.  The Veteran's range of motion 
did not meet the criteria for a compensable rating under either 
DC 5260 or DC 5261 prior to May 5, 2009 (he had full range of 
motion during the May 2007 VA examination).  As there was no 
evidence of instability or subluxation, an increased rating under 
DC 5257 is not warranted.  

The Board also finds that an initial compensable disability 
rating prior to May 5, 2009 is not warranted for the Veteran's 
right knee disorder under DeLuca.  Significantly, the May 2007 VA 
examiner wrote that the Veteran experienced a 0 degree loss of 
range of motion due to pain on repetitive use based on three 
repetitions.  There was no true fatigability, weakness, and lack 
of endurance or incoordination in the Veteran's lumbosacral 
spine.  Pain on repetitive use was the primary functional impact 
on the Veteran's lumbosacral spine.  As such, the evidence does 
not warrant a higher rating pursuant to DeLuca.

b.	Beginning May 5, 2009  

Given the evidence of record, the Board finds that disability 
rating greater than 10 percent is not warranted for the Veteran's 
right knee meniscal tear, status post arthroscopy beginning May 
5, 2009 under the schedular criteria.  The flexion to 140 degrees 
(May 2009 VA examination) and 120 degrees of flexion (April 2010 
VA examination) does not constitute a rating higher than 10 
percent under DC 5260.  Furthermore, the Veteran had full 
extension in both May 2009 and April 2010 and is therefore not 
entitled to a separate rating for loss of extension under DC 
5261.  Thus, a rating in excess of 10 percent for the right knee 
is not warranted.  

Other potentially applicable DC's that provide for evaluations in 
excess of 10 percent include 5256 (ankylosis of the knee), 5257 
(recurrent sublaxation or lateral instability), and 5258 
(dislocated semilunar cartilage).  There is no evidence of 
instability, ankylosis of the knee, or dislocated semilunar 
cartilage with frequent episodes of "locking," and effusion 
into the joint.  In fact, the medical evidence of record, as 
summarized in pertinent part above, is consistently negative for 
symptoms such as instability, locking, and effusion.  Thus, DC's 
5256, 5257, and 5258 are not for application.  

The Board also finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's right knee range of motion is slightly limited due to 
pain, the Board finds that this pain is already reflected in the 
currently assigned 10 percent rating for limitation of motion of 
the right knee.  The Board acknowledges the Veteran's subjective 
complaints of pain in his right knee, aggravated by use.  
However, in the absence of any accompanying clinical findings 
supporting functional loss, the Board finds that the currently 
assigned 10 percent rating adequately reflects the level of 
disability in the Veteran's right knee, and there is no basis for 
a higher rating based on pain or loss of function.  

Extraschedular Consideration

The April 2010 VA examination included the Veteran's report that 
he missed less than one week of work in the past year due to back 
pain.  The competent medical evidence of record shows that the 
disabilities are primarily manifested by pain and some limitation 
of motion.  The applicable diagnostic code used to rate the 
Veteran's disability provides for ratings based on limitation of 
motion.  See DCs 5242, 5260, and 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of December 13, 2006, the date of his claim, and 
initial disability ratings were assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating and he demonstrated his 
actual knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  He 
was also provided pre-adjudicatory notice by letter dated in 
March 2007 that addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim as 
required by Dingess.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  

On his August 2009 Substantive Appeal, the Veteran argued that 
the May 2009 VA examination was inadequate for rating purposes.  
The Board finds that the May 2009 examination report was 
sufficiently detailed with recorded history, impact on employment 
and daily life, and clinical findings.  In addition, it is not 
shown that the examination was in any way incorrectly conducted 
or that the VA examiner failed to address the clinical 
significance of the Veteran's disabilities.  In addition, the 
Veteran was afforded another VA examination in April 2010 which 
the Board finds similarly sufficient.  The Board concludes that 
the Veteran was afforded adequate examinations.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Additional development by way 
of another examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial disability rating greater than10 percent prior to 
April 6, 2010 and a disability rating greater than 20 percent 
beginning April 6, 2010 for degenerative disc disease of the 
lower lumbar spine is denied.

An initial compensable disability rating prior to May 5, 2009 and 
a disability rating greater than 10 percent beginning May 5, 2009 
for right knee meniscal tear, status post arthroscopy is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


